EX‑35.2 (logo) TORCHLIGHT ANNUAL COMPLIANCE STATEMENT CERTIFICATION JPMCC Commercial Mortgage Securities Trust 2016-JP3, Commercial Mortgage Pass-Through Certificates Series 2016-JP3 (the "Trust") I, Jacob Baron, on behalf of Torchlight Loan Services, LLC, as Special Servicer (the "Certifying Servicer"), certify to J.P. Morgan Chase Commercial Mortgage Securities Corp. and its officers, directors and affiliates, and with the knowledge and intent that they will rely upon this certification, that: 1.
